Exhibit 10.1


[Portions of this Exhibit have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Exhibit that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]
THIRD AMENDMENT TO
RETAILER PROGRAM AGREEMENT
(Sleep Number)
THIS THIRD AMENDMENT TO RETAILER PROGRAM AGREEMENT (this “Amendment”) is entered
into as of June 26, 2018, and amends that certain Retailer Program Agreement,
made as of January 1, 2014 (as amended, modified and supplemented from time to
time, the “Agreement”), by and between Synchrony Bank (“Bank”) and Sleep Number
Corporation, formerly known as Select Comfort Corporation (“Sleep Number”), and
Select Comfort Retail Corporation (“SCRC” and collectively with Sleep Number,
“Retailer”). Capitalized terms used herein and not otherwise defined have the
meanings given them in the Agreement.
WHEREAS, Bank and Retailer desire to extend the Term, adjust certain financial
elements of the Agreement, and update the Financial Covenants, subject to the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
I.
AMENDMENTS TO THE AGREEMENT

1.1    Elimination of Credit Review Point. The parties agree to delete the
concept of the Credit Review Point from the Agreement. Accordingly, Section 5(b)
and Section 19(b)(iii), both dealing with the Credit Review Point, are deleted
in their entirety, and each marked as “Intentionally Omitted.”
1.2    New Section 5(d). A new Section 5(d) is hereby added immediately
following Section 5(c) providing as follows:
(d) 
Credit Criteria for Internet and Telephone Sales.  Bank will use commercially
reasonable efforts XXXX. Bank’s credit criteria for the Internet and telephone
channels XXXX. From time to time, Retailer may XXXX.



[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]


1.3    Amendment to Section 6(a). Section 6(a) is hereby deleted in its entirety
and replaced with the following:
(a)
Bank initially will make available under the Program those credit-based
promotions and corresponding Retailer Fee Percentages described on the attached
Schedule 6(a). Subject to the qualifications set forth below in this 6(a),
Retailer shall have the right to reduce any Retailer Fee Percentage on Schedule
6(a) (as the same may be adjusted from time to time pursuant to Section 6(c) or
Section 6(e)) so as to reduce such Retailer Fee Percentage by XXXX below the
Retailer Fee Percentage actually set forth on such Schedule (each such reduced
rate is referred to as a “Special Discount Rate”); provided, that (i) such
reduction shall be subject to the Special Discount Cap (as defined below), and
(ii) for clarity, the application of XXXX reduction shall in no way result in
any Retailer






--------------------------------------------------------------------------------




Fee Percentage being XXXX For purposes of calculating each Special Discount
Rate, such Special Discount Rate shall be carried out to two decimal places and
rounded to the nearest basis point. If, as of the end of any calendar year, Net
Program Sales with respect to which one or more Special Discount Rates applied
at any time during such calendar year (“Special Discount Sales”) exceed XXXX of
total Net Program Sales for such period (the “Special Discount Cap”), Retailer
will pay to Bank, within thirty (30) calendar days, the difference between the
non-discounted Program Fees Percentages and the Special Discount Rates for the
Special Discount Sales that exceed XXXX of Net Program Sales for the calendar
year. In addition, at the end of any calendar quarter, if Special Discount Sales
XXXX of the Net Program Sales for the calendar year to date period, Bank and
Retailer will discuss a reasonable plan to ensure the Special Discount Sales
will decrease in the remaining calendar quarters of the respective calendar year
in accordance with the XXXX limit on Net Program Sales. In no event may Special
Discount Sales exceed XXXX in any calendar month.
[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]
1.4    Amendment to Section 6(c). Section 6(c) is hereby deleted in its entirety
and replaced with the following:
(c)
(i) At the end of the XXXX and each XXXX thereafter, Bank and Retailer will
review and evaluate the effectiveness of the Program generally (including the
credit-based promotion sales mix, the overall level of sales charged to
Accounts, and Account fraud and credit losses during such period), as well as
the performance of each credit-based promotion during such period.  Based on
such review, Bank may, after consultation with and notice to Retailer, adjust
the Retailer Fee Percentages and, for any credit-based promotion, terminate such
promotion or adjust the Retailer Fee Percentage applicable thereto.  In
addition, Retailer acknowledges that Bank may modify, terminate, or replace one
or more credit-based promotions due to changes in applicable law (including
Regulation Z) or regulatory guidance.  Notwithstanding the foregoing, Bank may
review and adjust the Retailer Fee Percentages applicable to internet and
telephone sales at the end of the XXXX and XXXX thereafter after complying with
consultation and notice requirements of this section.  As used herein XXXX means
the XXXX commencing on the Effective Date and each such XXXX thereafter during
the term hereof and any shorter prior from the beginning of a XXXX until the
termination of this Agreement.

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]
(ii) Within XXXX after the end of the XXXX and each XXXX thereafter, Retailer
may, upon written notice to Bank (which may be made by email), request Bank to
negotiate with Retailer to XXXX to provide for a XXXX with respect to each
credit-based promotion with respect to XXXX, and Retailer and Bank shall
thereafter negotiate in good faith to agree on such a XXXX.   If Retailer and
Bank fail to so agree, XXXX shall continue in effect except as revised as
otherwise provided hereunder, subject to any request made under this Section
6(c) with respect to XXXX.     
[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this


2



--------------------------------------------------------------------------------




Section that have been omitted are marked with “XXXX”. A copy of this Exhibit
with all sections intact has been filed separately with the Securities and
Exchange Commission.]    


1.5    Amendment to Section 6(i). Effective as of the end of the day on June 30,
2018, the definition of Base Twelve Month LIBOR is hereby deleted in its
entirety and replaced with the following:


“Base Twelve Month LIBOR” means XXXX.


[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]


1.6    Amendment to Section 19(a). Section 19(a) is hereby deleted in its
entirety and replaced with the following:

(a)
This Agreement shall continue until the end of the day on December 31, 2023 (the
“Term”).

1.7    Amendment to Section 19(b)(xiii). Section 19(b)(xiii) is hereby amended
by deleting the first sentence and replacing it with the following: “If the
Twelve Month LIBOR equals or exceeds XXXX, Retailer shall have the right to
XXXX.
[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]


1.8    References to Twelve Month LIBOR. If during the Term the Twelve Month
LIBOR ceases to be reported, then Bank, in its reasonable discretion, may
designate an industry-accepted replacement rate, as published in The Wall Street
Journal in its “Money Rates” section (or if The Wall Street Journal will cease
to be published or to publish the rates, in another publication or government
information source as Bank may, from time to time, reasonably specify), XXXX.


[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]


1.9    Amendment to Schedule 6(a). Effective as of the end of the day on June
30, 2018, Schedule 6(a) is deleted in its entirety and replaced with the new
Schedule 6(a) attached to this Amendment.


1.10    Amendment to Schedule 6(h). Effective April 1, 2018, Schedule 6(h) is
deleted in its entirety and replaced with the new Schedule 6(h) attached to this
Amendment.


1.11    Amendment to Appendix B. Effective June 30, 2018, Appendix B is deleted
in its entirety and replaced with the new Appendix B attached to this Amendment.


II. GENERAL


3



--------------------------------------------------------------------------------




2.1    Authority for Amendment. Retailer represents and warrants to Bank that
the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of Retailer and upon
execution by all parties, will constitute a legal, binding obligation of
Retailer.
2.2    Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect.
The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
2.3    Binding Effect; Severability. Each reference herein to a party hereto
shall be deemed to include its successors and assigns, all of whom shall be
bound by this Amendment and in whose favor the provisions of this Amendment
shall inure. In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
2.4    Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
2.5    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah, without regard to principles of
conflicts of laws.
2.6    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.
IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
by their respective duly authorized officers to be effective as provided herein.
The parties expressly consent and agree that this Amendment may be
electronically signed. The parties agree that electronic signatures appearing on
this Amendment shall be treated, for purposes of validity, enforceability and
admissibility, the same as hand-written signatures.


SYNCHRONY BANK






By:    /s/ Anthony S. Foster      


    Its:    SVP            




SLEEP NUMBER CORPORATION
SELECT COMFORT RETAIL CORPORATION




By:    /s/ Andy Carlin         


    Its:    EVP/Chief Sales and Services Officer   















4



--------------------------------------------------------------------------------




APPENDIX B
FINANCIAL COVENANTS


I.     FINANCIAL COVENANTS


Leverage Ratio. Retailer shall not permit the Leverage Ratio, as of the end of
any quarterly reporting period, to XXXX.


Interest Coverage Ratio. Retailer shall not permit, as of the end of any
quarterly reporting period, the Interest Coverage Ratio to be XXXX.


[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]


II.    REPORTING

In order to establish compliance with the Financial Covenants set forth above,
Retailer will use commercially reasonable efforts to deliver to Bank (i) within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Retailer, a certificate, signed by the Chief
Financial Officer of Retailer or Retailer’s chief accounting officer or such
other officer of the Retailer as Retailer shall designate and in a form
satisfactory to Bank, establishing Retailer’s compliance or non-compliance with
the Financial Covenants for such fiscal quarter, and (ii) within ninety (90)
days after the end of the fourth fiscal quarter of each fiscal year of the
Retailer, a certificate, signed by the Chief Financial Officer of Retailer or
Retailer’s chief accounting officer or such other officer of the Retailer as
Retailer shall designate and in a form satisfactory to Bank, establishing
Retailer’s compliance or noncompliance with the Financial Covenants for such
fiscal quarter. Each certificate will include a detailed calculation
illustrating the Leverage Ratio and Interest Coverage Ratio as of the end of the
applicable period. Unless otherwise specifically set forth to the contrary, all
financial calculations contemplated herein shall be performed in accordance with
GAAP.



III.    DEFINITIONS


"Leverage Ratio" shall (a) have the same meaning as is ascribed to the term
“Leverage Ratio” in that certain Amended and Restated Credit and Security
Agreement dated as of February 14, 2018 with Sleep Number Corporation as the
Borrower and U.S. Bank National Association as the Administrative Agent (the
“Credit Agreement”) and (b) be determined in same the way as the Leverage Ratio
is determined under the Credit Agreement. If the definition of Leverage Ratio,
or any underlying defined terms that make up the definition, are changed in the
Credit Agreement, Retailer will inform Bank of any proposed changes and If Bank
agrees to the proposed changes in writing, the definition of Leverage Ratio for
purposes of this Agreement will change also. Bank will not unreasonably withhold
its consent to any proposed changes in the definition of Leverage Ratio.


“GAAP” means generally accepted accounting principles applicable in the United
States, consistently applied; [provided that, notwithstanding any other
provision contained herein, (a) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any indebtedness or other liabilities of Retailer or any of
its subsidiaries at “fair value”, as defined therein, or (ii) any treatment of
indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such indebtedness in a reduced or bifurcated manner as
described therein, and such


5



--------------------------------------------------------------------------------




indebtedness shall at all times be valued at the full stated principal amount
thereof and (b) the definitions set forth in this Agreement and any financial
calculations required hereunder shall be computed to exclude any change to lease
accounting rules from those in effect pursuant to Financial Accounting Standards
Board Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect on the date hereof, and provided further that,
if any change to GAAP after the date hereof shall materially affect computations
determining compliance with the financial ratios and covenants set forth herein
or otherwise in the Agreement, if either Bank or Retailer shall so request, the
Bank and Retailer shall negotiate in good faith to amend such ratios or
covenants to preserve the original intent thereof in light of such change in
GAAP; and until so amended, (a) such ratio or restriction shall continue to be
computed in accordance with GAAP prior to such change therein (subject to the
foregoing first proviso) and (b) Retailer shall provide to the Bank financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratios or restrictions made before and after giving effect to such change.


"Interest Coverage Ratio" shall (a) have the same meaning as is ascribed to the
term “Interest Coverage Ratio” in the Credit Agreement and (b) be determined in
the same way as the Interest Coverage Ratio is determined under the Credit
Agreement. If the definition of Interest Coverage Ratio, or any underlying
defined terms that make up the definition, are changed in the Credit Agreement,
Retailer will inform Bank of any proposed changes and If Bank agrees to the
proposed changes in writing, the definition of Interest Coverage Ratio for
purposes of this Agreement will change also. Bank will not unreasonably withhold
its consent to any proposed changes in the definition of Interest Coverage
Ratio.


6



--------------------------------------------------------------------------------




SCHEDULE 6(a)
to
Retailer Program Agreement
(Sleep Number)
  
Initial Approved Credit-Based Promotions
  
A.    Non-Promotional Credit Offer: Retailer Fee Percentage: XXXX
  
[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]
  
B.    Credit-Based Promotions:
  
Standard Retailer Fee Percentages at XXXX
Promotion
Retailer Fee Percentage
 
Retail
Telephone/Internet
6 Month WPDI
XXXX
XXXX
12 Month WPDI
XXXX
XXXX
13 Month WPDI
XXXX
XXXX
14 Month WPDI
XXXX
XXXX
15 Month WPDI
XXXX
XXXX
16 Month WPDI
XXXX
XXXX
17 Month WPDI
XXXX
XXXX
18 Month WPDI
XXXX
XXXX
19 Month WPDI
XXXX
XXXX
20 Month WPDI
XXXX
XXXX
21 Month WPDI
XXXX
XXXX
22 Month WPDI
XXXX
XXXX
23 Month WPDI
XXXX
XXXX
24 Month WPDI
XXXX
XXXX
 
 
 
18 Month EPNI
XXXX
XXXX
24 Month EPNI
XXXX
XXXX
25 Month EPNI
XXXX
XXXX
26 Month EPNI
XXXX
XXXX
27 Month EPNI
XXXX
XXXX
28 Month EPNI
XXXX
XXXX
29 Month EPNI
XXXX
XXXX
30 Month EPNI
XXXX
XXXX
31 Month EPNI
XXXX
XXXX
32 Month EPNI
XXXX
XXXX
33 Month EPNI
XXXX
XXXX
34 Month EPNI
XXXX
XXXX
35 Month EPNI
XXXX
XXXX
36 Month EPNI
XXXX
XXXX
48 Month EPNI
XXXX
XXXX
60 Month EPNI
XXXX
XXXX
 
 
 
60 Month Fixed Pay @ 5.99%
XXXX
XXXX
72 Month Fixed Pay @ 5.99%
XXXX
XXXX



7



--------------------------------------------------------------------------------








The Retailer Fee Percentages set forth above are subject to revision as set
forth in Sections 6(c) and 6(e).


[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]




8



--------------------------------------------------------------------------------




SCHEDULE 6(h)
to
Retailer Program Agreement
(Sleep Number)


XXXX


[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]








9

